Title: John Barnes to Thomas Jefferson, [30] November 1818
From: Barnes, John
To: Jefferson, Thomas


          
            Dear Sir—
            George Town Coa 31 30 Novr  1818.
          
          Your very Acceptable favr 11 Inst as it assurred me, of your nearly perfect recovery—was not only gratifying to my self but to many inquiring friends—more Especially—it will be to your Venerable and highly Esteemed—The Honble John Adams Esqr in his Eighty fifth year—when late interesting letter of the 20h Inst Addressed to Mr Joseph Milligan—I have most feelingly read. requested Copy—(herewith inclosed)—as a Valuable Memento for preserving—. The powers of his Mind still strong—but the hand feeble and quivering—excites the Melancholy gloom of decayed Nature, scarce ledgible.—to gratify his Urgent request to Mr Milligan—induced me to risque that confidence reposed in letters—by transmitting to Mr Adams—(thro Mr Milligan—) your Original to me—for which I promise my self you will excuse
          I am Dear Sir
          
            most Respectfully your Obedt servant.
            John Barnes
          
        